USCA11 Case: 20-14624    Date Filed: 09/01/2021   Page: 1 of 2



                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-14624
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:19-cr-00234-WFJ-CPT-3



UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,


                                 versus


ANGEL ANTONIO SANCHEZ CEDENO,


                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                          (September 1, 2021)
          USCA11 Case: 20-14624       Date Filed: 09/01/2021    Page: 2 of 2



Before JILL PRYOR, NEWSOM and ANDERSON, Circuit Judges.

PER CURIAM:

      Christopher George DeLaughter, appointed counsel for Angel Antonio

Sanchez Cedeno (“Sanchez”) in this direct criminal appeal, has moved to withdraw

from further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Sanchez’s conviction and

sentence are AFFIRMED.




                                           2